DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGE CAPTURING APPARATUS, CONTROL METHOD OF IMAGE CAPTURING APPARATUS WHICH DETERMINES CHARGE ACCUMULATION TIME BASED ON HISTOGRAM OF A PIXEL VALUE FOR EACH AREA.

Claim Objections
Claims 3, 16, 20 are objected to because of the following informalities: 

Claim 16 (lines 1-2), “a pixel value”, should be changed to --the pixel value--.
Claim 20 (line 2), “a pixel value”, should be changed to --the pixel value--.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 1-13, 14-17, 18-20 cannot be determined.
Therefore, the claims 1-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim limitations “an image capturing unit,” in claims 1, 14, 18; “a histogram calculation unit” in claim 1; “an area increase/decrease unit” in claims 1, 4-13; “a determination unit” in claim 1; “a control unit” in claim 2; “a gain adjustment unit” in claim 3, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;  and claims 1-20 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as discussed above.
The specification fails to describe a structure for each of the limitations “an image capturing unit,” in claims 1, 14, 18; “a histogram calculation unit” in claim 1; “an area increase/decrease unit” in claims 1, 4-13; “a determination unit” in claim 1; “a control unit” in claim 2; “a gain adjustment unit” in claim 3, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure.

Claims 2-13 rejected as being dependent from claim 1.
Claims 15-17 rejected as being dependent from claim 14.
Claims 19-20 rejected as being dependent from claim 18.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
.
Claim 1 (lines 5-6) recites the limitation "the" in “the number of divisions”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 (line 7) recites limitation “the area;” it is not known that limitation “the area” as recited in claim 1 (line 7) is the same or different from limitation “the each area” as recited in claim 1 (line 5) or limitation “each area” as recited in claim 1 (lines 2-3).
Claim 1 (line 9) recites limitation “a charge accumulation charge;” it is not known that limitation “a charge accumulation charge” as recited in claim 1 (line 9) is the same or different from limitation “a charge accumulation charge” as recited in claim 1 (line 2).
Claim 4 (line 2) recites limitation “the area;” it is not known that limitation “the area” as recited in claim 4 (line 2) is the same or different from limitation “the each area” as recited in claim 1 (line 5) or limitation “each area” as recited in claim 1 (lines 2-3) or limitation “the area” as recited in claim 1 (line 7).
Claim 4 (line 3) recites the limitation "the" in “the number of pixels”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 (line 2) recites the limitation "the" in “the total number of pixels”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 (line 3) recites limitation “the area;” it is not known that limitation “the area” as recited in claim 5 (line 3) is the same or different from limitation “the each area” as recited in claim 1 (line 5) or limitation “each area” as recited in claim 1 (lines 2-3) or limitation “the area” as recited in claim 1 (line 7).

Claim 6 (line 2) recites the limitation "the" in “the total number of pixels”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 (line 2) recites the limitation "the" in “the number of areas”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 (line 2) recites the limitation "the" in “the total number of pixels”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 (line 2) recites the limitation "the" in “the number of areas”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 (line 2) recites the limitation "the" in “the total number of pixels”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 (line 2) recites limitation “the number of divisions of an area;” it is not known that limitation “the number of divisions of an area” as recited in claim 9 (line 2) is the same or different from limitation “the number of divisions of the area” as recited in claim 1 (lines 6-7).
Claim 9 (lines 2-3) recites the limitation "the" in “the total number of pixels”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 (line 2) recites the limitation "the" in “the total number of pixels”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 (line 3) recites limitation “the area;” it is not known that limitation “the area” as recited in claim 10 (line 3) is the same or different from limitation “the each area” as recited in claim 1 (line 5) or 
Claim 14 (line 2) recites “each area;” it should be noted that claim 14 does not recite “a plurality of area,” therefore, it is unclear that what does limitation “each area” refer to? Therefore, claim 1is indefinite.
Claim 14 (line 5) recites the limitation "the" in “the number of divisions”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 (line 5) recites limitation “the area;” it is not known that limitation “the area” as recited in claim 14 (line 5) is the same or different from limitation “the each area” as recited in claim 14 (line 4) or limitation “each area” as recited in claim 14 (line 2).
Claim 18 (line 3) recites “each area;” it should be noted that claim 14 does not recite “a plurality of area,” therefore, it is unclear that what does limitation “each area” refer to? Therefore, claim 1is indefinite.
Claim 18 (line 6) recites the limitation "the" in “the number of divisions”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 (line 6) recites limitation “the area;” it is not known that limitation “the area” as recited in claim 18 (line 6) is the same or different from limitation “the each area” as recited in claim 18 (line 5) or limitation “each area” as recited in claim 18 (line 3).

Claims 2-13 rejected as being dependent from claim 1.
Claims 15-17 rejected as being dependent from claim 14.
Claims 19-20 rejected as being dependent from claim 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 14-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2018/0276783) in view of VELIPASALAR et al. (US 2013/0128051).
Regarding claim 1, Yasuda discloses an image capturing apparatus (image capturing apparatus 100, figure 1, paragraph [0023]) comprising:
an image capturing unit (image capturing element 102, figure 1, paragraphs [0023]-[0024]) configured to change a charge accumulation time for each area;
a histogram calculation unit (histogram generation unit 112, figure 1, paragraphs [0023], [0028]) configured to calculate a histogram of a pixel value for the each area;
a determination unit configured to determine a charge accumulation time of the each area of which number has been increased or decreased by the area increase/decrease unit (Yasuda discloses the exposure control unit 113 uses the histogram generated by the histogram generation unit 112 to control exposure time for the pixel unit 103, figure 1, paragraphs [0023], [0028]-[0029]).

However, VELIPASALAR et al. discloses an area increase/decrease unit configured to increase or decrease the number of divisions of the area based on the histogram calculated by the histogram calculation unit (VELIPASALAR et al. discloses Histograms of Oriented Gradient (HOG) is employed as a scene descriptor to detect gradual versus abrupt changes, for the detection of changes, a reduced number of blocks and cells is sufficient to accomplish the goal, …, one block divided into nine cells, as depicted in FIG. 12(b), to detect the changes in the edge orientations between different frames, figure 12, paragraphs [0123]-[0124], [0151]-[0155]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Yasuda by the teaching of VELIPASALAR et al. in order to detect gradual versus abrupt changes and perform human action detection and classification on an embedded platform (paragraphs [0123], [0155]).

Regarding claim 2, Yasuda discloses a control unit configured to control the charge accumulation time of the each area determined by the determination unit with respect to the image capturing unit (Yasuda discloses the exposure control unit 113 uses the histogram generated by the histogram generation unit 112 to control exposure time for the pixel unit 103, figure 1, paragraphs [0023], [0028]-[0029]).

Regarding claim 11, see Examiner’s comments regarding claim 1.

Claim 14 is a method claim corresponds to method claim 1; therefore, claim 14 is rejected for the same reasons given in claim 1.


Claim 18 is rejected for the same reasons given in claim 14.

Regarding claim 19, see Examiner’s comments regarding claim 2.

Claims 3, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2018/0276783) in view of VELIPASALAR et al. (US 2013/0128051) further in view of YOSHIDA et al. (US 2009/0002520).
Regarding claim 3, Yasuda and VELIPASALAR et al. fail to disclose wherein the image capturing unit further includes a gain adjustment unit configured to adjust a gain of a pixel value of the each area based on the charge accumulation time of the each area determined by the determination unit.
However, YOSHIDA et al. discloses wherein the image capturing unit further includes a gain adjustment unit configured to adjust a gain of a pixel value of the each area based on the charge accumulation time of the each area determined by the determination unit (YASHIDO et al. discloses the first gain correction unit 31 calculates the gain G as G1 = T2/T1, where T1 is the first accumulation charge time, T2 is the second accumulation charge time, figure 1, paragraph [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Yasuda and VELIPASALAR et al. by the teaching of YOSHIDA et al. in order to eliminate a difference between the signal level of the two image signal (paragraphs [0068]).

Regarding claim 16, see Examiner’s comments regarding claim 3.

.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE (US 2011/0279710) discloses apparatus and method for automatically controlling image brightness in image photographing device.
Kang (US 2011/0129149) discloses method and apparatus for processing digital image signal, recording medium having recorded thereon the method, and apparatus for processing digital image signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                          11/06/2021